DETAILED ACTION
	In the Applicant’s Reply filed on 16 December 2020, claims 1-7 and 9-12 are pending. Claims 1-7 and 9 are currently amended. Claim 8 was previously canceled, and claims 10-12 are newly added. Claims 1-7 and 9-12 are considered in the current Office Action. 
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Previous Objection and Claim Interpretation
In the Applicant’s reply of 16 December 2020, the specification was amended. Based on the amendment, the objection to the specification set forth in the previous OA has been withdrawn. 
In addition, the claim limitation of “adapted to discharge said rolls after said rolls are produced” recited in claim 1 is no longer being interpreted under 35 U.S.C. 112(f) since the specification does not specifically disclose a corresponding structure and the limitation would be interpreted as a functional limitation. 

Claim Objections
Claim 9 is objected to because of the following informalities: 
Claim 9 recites the limitation “the pressure is such to continuously feed one said flat extrusion dies,” and the underlying term should be corrected to “die.”  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 7, and 9-10 are rejected under 35 U.S.C. 103 as being as being unpatentable over by Fujita et al. (US 20090227782 A1, hereinafter Fujita) in view of Shirokura (US 20140158195 A1).
Regarding claim 1, Fujita teaches a plant (i.e., apparatus) for production of rolls of plastic stretch film (cellulose acylate film 12) starting from granules of one or more polymeric plastic materials (cellulose acylate resin) (abstract; ¶ [0002]; ¶ [0067]: the 
an extrusion unit (film-forming section 14) that is a cast extrusion unit, in monoextrusion or in coextrusion, and that comprises a flat extrusion die (24) and one or more extruders (22) positioned upstream of said flat extrusion die (24), to form a melt of said one or more polymeric plastic materials (¶ [0039]: in the film-forming section 14, a cellulose acylate resin which is molten in an extruder 22 is extruded from a die 24 in a sheet form and is cast, rapidly cooled and solidified on a rotating cooling drum 26 to provide the cellulose acylate film 12; FIGURE 1);
a solidification unit (cooling drum 26) of said melt comprising at least one chill-roll (cooling drum 26) with a continuous surface, positioned immediately downstream of said flat extrusion die (24) so as to solidify said melt, by cooling, to obtain said plastic stretch film (cellulose acylate film 12) (¶ [0039]; FIGURE 1); and
one or more winding units (winding section 20) of the plastic stretch film into rolls (¶ [0038]: a winding section 20 for winding the stretched cellulose acylate film 12), 
wherein at least one of the extruders (22) of said one or more polymeric plastic materials is a twin-screw extruder (¶ [0040]: the extruder 22 is a twin-screw extruder and provided with two screws 38, 38 in a cylinder 32, and each screw 38 is composed of a screw shaft 34 and a screw blade 36 attached thereto; FIGURE 2), and

Although Fujita does not explicitly teach that the disclosed method and apparatus are used for “continuous production of rolls” of plastic stretch, it is intrinsic that the apparatus applies to continuous production of rolls of plastic stretch film by running the apparatus continuously without any change or modification of the disclosed structure of the apparatus.  
 Furthermore, although Fujita does not explicitly teach that the one or more winding units are “adapted to discharge said rolls after said rolls are produced,” it is intrinsic or would be obvious to one of ordinary skill in the art, the produced roll would be eventually discharged by any means (for example, even by hands, using a machine to lift, or rolled down an inclined plate, etc.).
 Fujita also teach that the extruder 22 has two screws 38 having shafts 34 with increasing diameters in a direction of the discharging port 42, maintaining a constant pitch in screw blades 36 (i.e., thus, the twin-screw extruder 22 has two screws 38 each having a threading with crests 36), and that the screw compression ratio in the extruder 22 is designed to be from 2.5 to 4.0 (¶ [0047]; FIGURE 2). The term “screw compression ratio” means the extent to which a molding compound is compressed in a 
However, Fujita does not specifically teach that a pitch of the crests disposed at an inlet portion (feed port 40) of the twin-screw extruder being larger than a pitch of the crests disposed at an outlet portion (discharge port 42) of the twin-screw extruder.
Shirokura teaches a method of making a biaxially stretched polymer film (abstract). A twin-screw extruder 100 for carrying out the method includes a cylinder 10 (barrel) that has a supply port 12 and an extruder outlet 14, and two screws 20A and 20B that rotate in the cylinder 10 (¶ [0264]; FIGURE 1). In the extruder, screw segments having various shapes may be used, and with regard to the shape of the screws 20A and 20B, for example, a full fly screw in which a set of equal-pitch spiral flights 22 are provided is used (¶ [0282]; FIGURE 1), and a short-pitch screw 28 is provided at the temperature adjusting zone, and thus a resin moving speed on a wall surface of the cylinder 10 increases, and thus temperature adjusting efficiency may be raised (¶ [0284]). Thus, a pitch of the crests (22) disposed at an inlet portion (supply port 12) of the twin-screw extruder being larger than a pitch of the crests (28) disposed at an outlet portion (extruder outlet 14) of the twin-screw extruder (100) (¶ [0282], ¶ [0284]; FIGURE 2).
Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to substitute the screws having an increased diameter (toward the outlet of the extruder) and a constant pitch of Fujita’s twin-screw extruder with the screws having a constant diameter and a decreased pitch (toward the outlet of the extruder) as taught by Shirokura’s twin-screw extruder, in order to obtain known results or a reasonable expectation of successful results of yielding increased moving speed of molten resin with sufficient kneading under increased pressure toward the outlet of the twin-screw extruder (Shirokura: ¶ [0284]), also as intended by Fujita with an increased screw compression ratio toward the outlet of the extruder (Fujita: ¶ [0047]).     
Regarding claims 2 and 9, Fujita teaches that said twin-screw extruder (22) is provided with a final metering section (a region indicated by C) of the respective amount of the melt, and wherein a free volume between a cylinder (32) and a profile of screws (screw 38 with screw shaft 34 and screw blade) of said twin-screw extruder (22) that occupy said section (C) decreases towards the outlet mouth (discharge port 42) of said twin-screw extruder (22) so as to generate the pressure at the outlet mouth (discharge port 42) of said twin-screw extruder (22) which is such as to fill said parts of the plant positioned immediately downstream of said twin-screw extruder (22) (¶ [0046]: the cellulose acylate resin is fed into the cylinder 32 via the feed port 40 of the extruder 22, and in the cylinder 32, in turn from the feed port 40 side, there are provided a feed zone (A), a compression zone (B), and a metering zone (C); ¶ [0047]: the screw compression ratio in the extruder 22 is designed to be from 2.5 to 4.0, and the term “screw compression ratio” means the extent to which a molding compound is compressed in a molten state for kneading by applying back pressure, and is represented by the volume ratio of the feed zone A to the metering zone C, that is, the volume of the feed zone A per unit length divided by the volume of the metering zone C per unit length; FIGURES 1 and 2). Fujita also teaches the pressure is such to continuously feed one said flat extrusion die (24) (¶ [0053]: the cellulose acylate resin is molten in the extruder 22, and 
Regarding claim 7, Fujita teaches a process for rolls of plastic stretch film (cellulose acylate film 12) starting from extrusion of granules of one or more polymeric plastic materials (cellulose acylate resin) (abstract; ¶ [0002, 0009]; ¶ [0067]: the cellulose acylate film 12 having been stretched is wound up in the form of a roll in the winding-up section 20; FIGURE 1), said process comprises:
extruding by cast extrusion said stretch film (cellulose acylate film 12) through a flat extrusion die (24) fed by one or more extruders (22) of said granules (¶ [0039]: in the film-forming section 14, a cellulose acylate resin which is molten in an extruder 22 is extruded from a die 24 in a sheet form and is cast, rapidly cooled and solidified on a rotating cooling drum 26 to provide the cellulose acylate film 12; FIGURE 1), 
wherein at least one of the extruders (22) is a twin-screw extruder (22) which supplies the one or more polymeric plastic materials in molten state, with a pressure, at an outlet mouth (discharge port 42), which is such as to fill parts of equipment positioned immediately downstream of said twin-screw extruder (22) (¶ [0040]: the extruder 22 is a twin-screw extruder and provided with two screws 38, 38 in a cylinder 32, and each screw 38 is composed of a screw shaft 34 and a screw blade 36 attached thereto; ¶ [0047]: a molding compound is compressed in a molten state for kneading by applying back pressure; ¶ [0053]: the cellulose acylate resin is molten in the extruder 22, and the molten resin is continuously sent to the die 24 from the discharge port 42; FIGURES 1 and 2);

Although Fujita does not explicitly teach that the disclosed method and apparatus are used for “continuous production of rolls” of plastic stretch film, it is intrinsic that the method applies to continuous production of rolls of plastic stretch film by running the apparatus continuously. Fujita also teach that the extruder 22 has two screws 38 having shafts 34 with increasing diameters in a direction of the discharging port 42, maintaining a constant pitch in screw blades 36 (i.e., thus, the twin-screw extruder 22 has two screws 38 each having a threading with crests 36), and that the screw compression ratio in the extruder 22 is designed to be from 2.5 to 4.0 (¶ [0047]; FIGURE 2). The term “screw compression ratio” means the extent to which a molding compound is compressed in a molten state for kneading by applying back pressure, and is represented by the volume ratio of the feed zone A to the metering zone C (that is, the volume of the feed zone A per unit length divided by the volume of the metering zone C per unit length) (¶ [0047]).
However, Fujita does not specifically teach that a pitch of the crests disposed at an inlet portion (feed port 40) of the twin-screw extruder being larger than a pitch of the crests disposed at an outlet portion (discharge port 42) of the twin-screw extruder.
Fujita in view of Shirokura teaches all the claimed limitations (as presented above regarding claim 1), and the motivation to combine applied to claim 1 equally applies here. 
Regarding claim 10, Fujita in view of Shirokura teaches that each of the two screws (20A, 20B) has mixing portions (24A, 24B) provided between groups of crests (22, 28), each mixing portion (24A, 24B) comprising parallel walls (disk or rotor) disposed perpendicularly to a longitudinal axis of a respective screw without crests interposed between the parallel walls (Shirokura, ¶ [0279]: the twin-screw extruder is largely divided into an engagement type and non-engagement type, and a kneading effect is larger in the engagement type compared to the non-engagement type, and as sufficiently kneading the raw material resin and of suppressing the melt unevenness, the engagement type is preferably used; ¶ [0283]: when a segment such as kneading disk or rotor that applies shearing is used at a heating and melting portion, the raw material resin may be melted in a relatively reliable manner, and kneading portions 24A and 24B that promote melting of the above-described raw material resin may be provided; FIGURE 1).
Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to modify the twin screws of modified Fujita to further include kneading (i.e., mixing) disk portions between groups of crest as taught by Shirokura in order to obtain known results or a reasonable expectation of successful result of yielding a sufficient kneading of the raw material resin in a reliable manner suppressing the unevenness of the melt (Shirokura: ¶ [0279], ¶ [0283]). 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Fujita and Shirokura as applied to claim 1 above, and further in view of Fujita (US 20100168409 A1, hereinafter Fujita’s 409).
Regarding claim 3, modified Fujita further teaches that the extrusion may be carried out in a single layer mode, or may be carried out in a multilayer mode with a multi-manifold die or a feed block die (Fujita: ¶ [0105]), but does not specifically teach that the feed-block distributing device is provided upstream of said flat extrusion die, and adapted to divide melts of said one or more polymeric plastic materials leaving said extruders into a same number of streams as layers forming the stretch film.
Fujita’s 409 teaches a process of producing a thermoplastic resin film, and the film is produced by extruding melted thermoplastic resins in sheet from through a die (abstract). Fujita’s 409 further teaches that the two kinds of melted cellulose acylate resin A and B are continuously fed to the die 24, and the die 24 is configured from a feed block 25 for merging the two kinds of melted cellulose acylate resin A and B into a tri-layer sheet, and a single layer die 24 a for broadening the merged resins A and B (¶ [0065]; FIGURES 1 and 3). 
Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to modify the apparatus for continuous production rolls of polymer films of modified Fujita to include a feed block in upstream of the flat extrusion die as taught by Fujita’s 409, in order to yield known results and a reasonable expectation of successful results of making a multilayer film as the same number of streams of the feed block.
Moreover, of note, the instant specification admitted that “in the case of multilayer film, through a feed-block distributing device already known per sé in the film coextrusion technology, whose function is to divide the streams of melt leaving the extruders into the same number of streams as the layers of multilayer stretch film, so as to distribute the various streams of melt in a predetermined sequence of layers being fed to the flat extrusion die” (page 22 line 25 - page 23 line 7). 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fujita and Shirokura as applied to claim 1 above, and further in view of Kruempel et al. (US 20170341266 A1, hereinafter Kruempel).
Regarding claim 4, modified Fujita teaches all the claimed limitations but does not specifically teach that the extrusion unit comprises at least one gravimetric dosing system configured to feed granules of the one or more polymeric plastic materials to the one or more extruders.
Kruempel teaches a process for continuously preparing a polyolefin composition made from or containing a polyolefin and carbon black in an extruder device (abstract). An embodiment of the process includes transferring carbon black into the extruder, and the carbon black which is on a scale in a feeding vessel (40) is supplied via line (43) to pinch valve (44) and then further transferred by gravity via line (45) to dosing device hopper (46) of dosing device (47), and the dosing device hopper (46) is operated by a motor M and equipped with agitator (48), and dosing device (47) can weigh the amount of carbon black dosed into line (49) through which the carbon black is supplied to mixing device (25) (¶ [0080]-¶ [0081]).
Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to modify the apparatus for continuous production rolls of polymer films of modified Fujita to include a gravimetric dosing system (feeding vessel) on top of the Kruempel, in order to yield known results and a reasonable expectation of successful results of facilitating to transport polymeric materials into the extruder in a controlled way.    
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fujita and Shirokura as applied to claim 1 above, and further in view of Lavoie et al. (US 20040159964 A1, hereinafter Lavoie).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Fujita and Shirokura as applied to claim 7 above, and further in view of Lavoie.
Regarding claims 5 and 11, modified Fujita teaches all the claimed limitations but does not specifically teach that (1) the apparatus further comprises a measuring unit of a thickness of the plastic stretch film after solidification, positioned downstream of a solidification station (claim 5), and (2) the process further comprises a step of controlling a thickness of the solidified plastic stretch film to keep said thickness constant with respect to a width of the plastic stretch film (claim 11).
Lavoie teaches a process of co-extrusion of a thin electrode sheet with a thin electrolyte polymer sheet (abstract). The co-extrusion process may further comprise includes optical and/or ultra-sonic and/or Gamma gauges and/or Beta gauges measuring devices or any suitable measuring devices known to those skilled in the art adapted to measure the thickness of the various layers being extruded to ensure that the extruded layers remain within strict tolerances (¶ [0028], ¶ [0047]: bi-face assembly 155 winds through a series of rollers 190 to maintain a set tension on the continuous sheets and is brought to a measuring station 192 comprising a series of mechanical, optical, ultra sonic, Gamma or Beta measuring devices to control the thickness of the Lavoie further teaches that cylindrical rollers 513 and 518 may be cooled and kept at a low temperature to prevent the polymer electrolyte layer 521 from undesirably adhering thereto (¶ [0059]; FIGURE 8; i.e., the measuring devices are located downstream of the cooling cylinder because the cooling cylinder is located immediately downstream of the extruders as shown in FIGURE 8). 
Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to modify the apparatus and the process for continuous production rolls of polymer films of modified Fujita to include a measuring device to control the thickness of various layers of films after a cooling step of the films as taught by Lavoie, in order to yield known results and a reasonable expectation of successful results of measuring the thickness of produced films and to facilitate the production of the films in a controlled way.
Moreover, of note, the instant specification admitted that a measuring station of the thickness is already known per sé in the state of the art (page 24 lines 21-25). 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fujita and Shirokura as applied to claim 1 above, and further in view of Hirata et al. (US 20030050717 A1, hereinafter Hirata).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Fujita and Shirokura as applied to claim 7 above, and further in view of Hirata.

Regarding claims 6 and 12, modified Fujita teaches all the claimed limitations but does not specifically teach that (1) the apparatus further comprises an oscillation unit, positioned immediately upstream of said one or more winding units of the plastic stretch film into rolls (claim 6), and the process further comprises a step of treating the plastic stretch film by oscillation, in order to improve an aesthetical appearance of the rolls of the plastic stretch film (claim 12). 
Hirata teaches a method of controlling the thickness of sheets manufactured by the extrusion of material from a die (abstract). Hirata teaches that when a polyester film is wound as a roll, it can happen that the wound roll is wrinkled or streaked or disfigured at end faces, to extremely lower the value of the produced roll, or even to completely lose the commercial value, and to avoid this problem, it is proposed to improve the surface properties of the film, or to decrease the thickness irregularity, or to disperse the thickness irregularity in the transverse direction of the film by oscillation (¶ [0007]-¶ [0008]). Hirata also teaches that if the film is oscillated in a specific range of amplitude when wound, the influence of thickness irregularity can be further decreased, and the oscillation means to reciprocate the roll as a wound film in the transverse direction of the roll when the film is wound (¶ [0266]).
Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to modify the apparatus for continuous production rolls of polymer films of modified Fujita to include an oscillation unit to oscillate the films at a certain amplitude while winding the films (i.e., the oscillation unit is positioned immediately upstream of a winding unit) as taught by Hirata, in order to yield known results and a reasonable expectation of successful results of decreasing the influence of thickness irregularity Hirata: ¶ [0007], ¶ [0266]).
Moreover, of note, the instant specification admitted that an oscillation unit is already known per sé in the state of the art (page 24 lines 21-22, page 25 line 4). 

Response to Arguments
Applicant’s arguments with respect to claims 1 and 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yamaguchi et al. (US 20080181051 A1) teach a twin-screw extruder in which the screws have a kneading portion and a narrower pitch in an outlet direction. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to INJA SONG whose telephone number is (571)270-1605.  The examiner can normally be reached on Mon. - Fri. 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571)270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/INJA SONG/Examiner, Art Unit 1744                                                                                                                                                                                             
/LEITH S SHAFI/Primary Examiner, Art Unit 1744